

116 HR 969 IH: Taking Account of Bureaucrats’ Spending Act of 2019
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 969IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Barr (for himself, Mr. Hill of Arkansas, Mr. Stivers, Mr. Tipton, Mr. Loudermilk, Mr. Huizenga, Mr. Zeldin, Mr. Weber of Texas, Mr. Posey, Mr. Dunn, Mr. Austin Scott of Georgia, Mr. Allen, Mr. Emmer, Mr. Duffy, Mr. Rouzer, Mr. Davidson of Ohio, Mr. Riggleman, Mr. Budd, Mr. Walberg, Mr. Abraham, Mr. Kelly of Mississippi, Mr. Babin, Mr. David P. Roe of Tennessee, Mr. Norman, Mr. Crenshaw, Mr. John W. Rose of Tennessee, Mr. LaMalfa, Mr. Gallagher, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to bring the Bureau of Consumer Financial
			 Protection into the regular appropriations process, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Taking Account of Bureaucrats’ Spending Act of 2019 or the TABS Act of 2019. 2.Bringing the Bureau into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—
 (1)in subsection (a)— (A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—;
 (B)by striking paragraphs (1), (2), and (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
 (D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated; (2)by striking subsections (b) and (c);
 (3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and (4)in subsection (c), as so redesignated—
 (A)by striking paragraphs (1), (2), and (3) and inserting the following:  (1)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title for each of fiscal years 2019 and 2020.; and
 (B)by redesignating paragraph (4) as paragraph (2). 